Citation Nr: 1429137	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-34 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 17, 1999, for the award of service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran had a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2012.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

The issue of entitlement to service connection for renal failure was initially on appeal.  In an April 2012 rating decision, the RO granted service connection for renal failure.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the April 2012 rating decision.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200 , 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO awarded service connection for hepatitis C, and assigned an effective date of December 17, 1999.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2002, and a Statement of the Case (SOC) was issued in January 2004.  He did not submit a timely substantive appeal of the assigned effective date.

2.  In the absence of a timely appeal of the December 2002 decision, that decision is final, and effective date earlier than December 17, 1999, for the grant of service connection for hepatitis C is legally precluded.  


CONCLUSION OF LAW

The Veteran's claim for an earlier effective date for the award of service connection for hepatitis C is precluded by law and is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 16, 2002, rating decision, the RO awarded service connection for hepatitis C and assigned an effective date of December 17, 1999, for that award. The Veteran filed a timely NOD in February 2003.  In January 2004, the RO issued an SOC.  He did not complete the steps necessary to perfect his appeal within the 60-day time frame provided.  

In July 2005, the RO received correspondence from the Veteran that he did not receive a copy of his SOC.  In August 2005, he asked that his claim for an earlier effective date be reopened. 

The Board notes that there is a presumption of regularity that VA properly discharges official duties by mailing a copy of a VA decision to the last known address of the Veteran and his representative, if any, on the date the decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In order to rebut that presumption, he must produce evidence showing VA's regular mailing practices were not regular or not followed.  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an address error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  The Veteran has made no attempt at such a showing here.  In fact, the address on the January 2004 SOC is identical to the address he provided in his February 2003 NOD and his August 2005 correspondence, with no indication that he had moved.  Therefore, his statement that the SOC was not received is insufficient to rebut the presumption of regularity.  Id.; YT v. Brown, 9 Vet. App. 195 (1996).

In a September 2005 letter, the Veteran was advised that his correspondence was not received in time to be considered a formal appeal of the December 2002 decision, and that his letter would instead be treated as a claim to reopen the issue of whether he is entitled to an earlier effective date for hepatitis C.  The RO did not take any actions that would reasonably have led the Veteran to believe his appeal of the December 2002 rating decision had been perfected.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  He did not contend the finding that his correspondence was not received in time to be considered a formal appeal.  See 38 C.F.R. § 19.34 (2013).  Thus, the December 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2013).

The RO adjudicated his claim for an earlier effective date for hepatitis C in the July 2006 rating decision on appeal.  He filed a timely NOD and the RO issued an SOC in October 2008.  The Veteran filed a timely substantive appeal in November 2008.  

The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  The Board notes that the Veteran is free to file a claim of clear and unmistakable error with regard to the effective date assigned by the RO in the December 2002 rating decision.  As no such claim has been filed here, the Board is not able to independently determine the propriety of the effective dates assigned in the December 2002 final decision.

In light of Rudd, the Veteran's claim of entitlement to an earlier effective date for the award of service connection for hepatitis C must be dismissed.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim of entitlement to an effective date earlier than December 17, 1999, is dismissed.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


